Citation Nr: 1606947	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part denied service connection for bilateral hearing loss and a low back disorder.  

The Veteran testified at a Videoconference Hearing before the undersigned Veterans Law Judge sitting in Washington, DC in July 2015.  The transcript of the hearing has been associated with the claims file.  

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current disability of bilateral sensorineural hearing loss.  

2.  The Veteran was exposed to loud noises from weapons and machinery in service.  

3.  The Veteran experienced continuous symptoms of hearing loss since service separation.  




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for bilateral hearing loss and remanding the issue of service connection for a low back disorder; therefore, no discussion of VA's duty to notify and to assist is necessary at this time.  

Service Connection for Bilateral Hearing Loss 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

For a chronic disease, such as sensorineural hearing loss, which is an organic disease of the nervous system, service connection may be established under 
38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.

In this case, the Veteran has reported and testified to loud noise exposure during service.  He also generally contends that he experienced symptoms of hearing loss continuously since service separation. 

After a review of all the lay and medical evidence, the Board finds that the Veteran has current bilateral sensorineural hearing loss disability that meets the regulatory criteria of 38 C.F.R. § 3.385.  At the August 2012 VA examination, the VA examiner assessed the auditory thresholds for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 15, 15, 45, 55, and 60, respectively, and the speech discrimination score was 84 percent.  The VA examiner assessed the auditory thresholds for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 25, 40, 50, 55, respectively, and the speech discrimination score was 82 percent.  The diagnosis was bilateral sensorineural hearing loss.  This evidence meets the criteria under 38 C.F.R. § 3.385 to show a disability of bilateral sensorineural hearing loss.  

The Board finds that the Veteran was exposed to loud noises while in service.  The Veteran reported exposure to loud noises from shooting dusters, which are twin 40 millimeter guns mounted on a tank.  While service treatment records do not contain any complaints, symptoms, diagnoses, or treatment attributed to hearing loss, such is not required to be documented in the service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In addition, requiring documentation of hearing loss complaints or clinical measures, either during service or after service, to prove the occurrence of hearing loss symptoms would constitute legal error of requiring corroboration of the Veteran's own lay statements regarding onset of symptoms of hearing loss, of which he is competent to testify.  Diagnosis of bilateral hearing loss or clinical measures of hearing loss to show "disability" during active service is not required, and it would be legal error to insist on such hearing loss disability to the level of 38 C.F.R. § 3.385 during service.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993); Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992).  The evidence of record demonstrates in-service acoustic trauma and the Veteran reported noticing symptoms of hearing loss continuously since service separation.  

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran has experienced symptoms of hearing loss continuously since service.  At the July 2015 Board hearing, the Veteran reported noticing having trouble hearing since separation from service as he noticed he had trouble understanding his small children, while his wife did not.  The Veteran reported that a few years after service he went to a hearing specialist who diagnosed hearing loss.  The Veteran stated the symptoms of hearing loss have continued to this day.  A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge, that is, that come to him or her through the senses); see also Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  While hearing loss must meet specific threshold requirements under 38 C.F.R. § 3.385, which the Veteran cannot specifically measure, the Veteran is competent to report symptoms of hearing loss and difficulty hearing sounds and words.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's reports of bilateral hearing loss since service separation, in the context of the demonstrated in-service acoustic trauma and current diagnoses, and considering the lack of probative evidence to the contrary, symptoms of bilateral hearing loss symptoms have been continuous since service.  

As stated above, the Veteran was afforded a VA examination to help assess the nature and etiology of the bilateral hearing loss in August 2012.  At that time, the VA examiner opined that the bilateral hearing loss was less likely than not caused by military service.  The opinion relied on a normal audiogram at service separation and the examiner's statement that there is no evidence in medical literature that noise exposure causes delayed onset hearing loss.  The Board affords this opinion little probative value, as the medical examiner did not address the Veteran's credible report of continuous symptoms of hearing loss since service separation.  The opinion is a categorical one that there can never be delayed onset hearing loss in any case, so is not an actual opinion based on the facts of this Veteran's case.  Additionally, contrary to the facts found by the Board after weighing all the evidence, the VA examiner assumes the inaccurate fact of no continuous post-service symptoms of hearing loss; therefore, the opinion relying on this inaccurate fact is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms, presumptive service connection for tinnitus is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.  


ORDER

Service connection for bilateral hearing loss is granted.  



REMAND

Service Connection for a Low Back Disorder 

The Secretary's duty to assist shall include providing a medical examination when necessary.  See 38 U.S.C.A. § 5103A(d).  An examination is necessary if the evidence of record contains competent evidence that the claimant has a current disability, indicates that the disability or symptoms may be associated with the claimant's service, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

At the July 2015 Board hearing, the Veteran testified that he injured his back in approximately 1971 when he ran into a bunker and fell down a stairway.  The service treatment records show that the Veteran complained of episodes of back pain at service separation.  Additionally, the Veteran testified that he is currently diagnosed with degenerative disc disease.  However, an examination regarding the Veteran's back has not been completed to assist in determining whether the Veteran's current back disorder is related to the claimed in-service event of falling down the stairs and episodes of back pain while in service.  

Accordingly, the claim for service connection for a low back disability is REMANDED for the following action:

1.  Schedule a VA examination to assist in determining the nature and etiology of the claimed low back disorder.  The claims file should be provided to the examiner.  The VA examiner should diagnose all back disabilities and then, based upon a review of all the record (including service treatment records, post-service treatment records, history of the Veteran, statements from the Veteran, and clinical findings), should offer the following opinion with supporting rationale: 

Is it at least as likely as not (50 percent or greater probability or greater) that the current back disability was incurred in, caused by, or otherwise related to the Veteran's active service?  

2.  Then readjudicate the appeal for service connection for a low back disorder.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


